Citation Nr: 1417756	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-02 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred on May 16, 2009, at Seven Rivers Regional Medical Center.


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter is on appeal to the Board from a June 2009 decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.

The Board notes that the Veteran initially requested a hearing before a member of the Board at a local VA office (Travel Board hearing).  However, the Veteran failed to report to the scheduled hearing in November 2013.  Because he did not submit a timely request to reschedule the hearing or provide good cause for missing the hearing, his request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDING OF FACT

The Veteran is an active VA health-care participant who is personally liable, at least in part, for emergency treatment furnished on May 16, 2009, at Seven Rivers Regional Medical Center.


CONCLUSION OF LAW

The criteria for entitlement to payment for unauthorized medical expenses incurred on May 16, 2009, at Seven Rivers Regional Medical Center have been met.  
38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 17.1002, 17.1004(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.




(CONTINUED ON THE NEXT PAGE)
Payment for Unauthorized Medical Expenses

In the present appeal, the Veteran is seeking reimbursement for medical expenses incurred for treatment he received at Seven Rivers Regional Medical Center, a non-VA facility, on May 16, 2009.

As an initial matter, the Board notes that in claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  In this case, the Veteran does not allege, nor does the record indicate, that VA authorized the treatment on May 16, 2009.  Therefore, in cases such as this where a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him or her to be paid or reimbursed for the medical expenses incurred for that treatment:  38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.

The Board recognizes that the statutes that provide for reimbursement or payment of non-VA emergency treatment (38 U.S.C.A. §§ 1725 and 1728) were amended in 2008.  The Veterans Millennium Healthcare and Benefits Act (Millennium Act), Pub. L. 110-387, Title IV, § 402(a), 122 Stat. 4123 (Oct. 10, 2008); 38 U.S.C.A. 
§§ 1725; 1728(a) (West 2002 & Supp. 2013).  Amendments pertaining to payment made on a veteran's behalf by a third party were also made to 38 U.S.C.A. § 1725 in 2010.  The Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. 111-137, 123 Stat. 3495 (Feb. 1, 2010).  Under the 2010 Act, claimants who are entitled to partial payment from a third party for providing non-VA emergency services to a veteran are no longer barred from also receiving VA payment or reimbursement for such care.  77 Fed. Reg. 23615 (Apr. 20, 2012).  Prior to the 2010 Act, section 1725(b)(3)(C) required that VA deny any claim in which a veteran has "other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider."  Id.  The 2010 Act removed "or in part" from this exclusion.  Id.  

Significantly, the 2010 Act authorized, but did not require, VA to provide repayment under section 1725 "for emergency treatment furnished to a veteran before the date of the enactment of the [2010] Act, if the Secretary determines that, under the circumstances applicable with respect to the veteran, it is appropriate to do so."  Id.  The Secretary has interpreted the statute to allow VA, through regulation, to provide retroactive reimbursement, and the Secretary implemented this authority in 38 C.F.R. § 17.1004(f).  Id.; 38 C.F.R. § 17.1004(f) (effective May 21, 2012).  This regulation, 38 C.F.R. § 17.1004(f), provides that "VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012." Because the Veteran received emergency treatment in May 2009 (as will be described below), and filed the claim within the afore-mentioned time frame, the Board determines that the 2008 and 2010 statutory amendments are applicable to the Veteran's present appeal under 38 C.F.R. § 17.1004(f).

Under the provisions of 38 U.S.C.A. § 1728 amended in October 2008, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, shall be paid when the Veteran received care for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) any disability of a veteran if the veteran has a total disability permanent in nature from a service-connected disability; or (4) any illness, injury, or dental condition of a veteran who is a participant in a vocational rehabilitation program (as defined in 38 U.S.C.A. § 3101(9)) and is medically determined to have been in need of care or treatment to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2013).

The Veteran in this case has no service-connected disabilities.  Thus, he does not have a total disability permanent in nature from a service-connected disability; the knee problems for which he sought treatment are unrelated to a service-connected disability; and he was not participating in a vocational rehabilitation program at the time of his hospitalization.  Therefore, he does not meet the requisite eligibility requirements under 38 U.S.C.A. § 1728(a) for payment or reimbursement of these unauthorized medical expenses.

Nonetheless, a claimant may still be entitled to reimbursement for unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1725, which authorizes payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders if certain conditions are met.  Specifically, 38 U.S.C.A. 
§ 1725(b) provides that an eligible veteran is one who is an active VA health-care participant and who is personally liable, at least in part, for emergency treatment furnished in a non-VA facility.

In this case, the record reflects that the Veteran was an active VA health-care participant at the time of his treatment in May 2009.  In fact, VA treatment records reflect he was receiving occasional outpatient care through the North Florida/South Georgia Veterans Health System.  Further, the May 2009 health insurance claim form indicates that the Veteran was covered under a VA program and did not have any other coverage.  He also submitted a statement regarding his personal liability for this debt.  This sufficiently demonstrates that the Veteran is a VA health-care participant who is personally liable for the non-VA medical services rendered.

The sole remaining issue for consideration, therefore, is whether the expenses incurred at on May 16, 2009, at Seven Rivers Regional Medical Center were for "emergency treatment."  As amended effective October 2008, the term "emergency treatment" means medical care or services furnished:  (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, or (ii) such time as a Department facility or other Federal facility accepts such transfer if, first, at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer and, second, the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

The Veteran described being alone, afraid, in great pain, and in real trouble at the time he sought treatment for his right knee.  He reported his symptoms prior to his emergency room visit as follows:

My knee is throbbing and has swelled up to twice its normal size.  I am not getting better, but getting worse . . . .  I can't even get down to the steps to get to my car. . . .  I have no crutches to help me get out of the house.  I am alone and in trouble.  I'm not a doctor, but throbbing pain and swelling is not a good thing.  What if I develop a blood clot?  What if something is torn or broken in my knee?

The Seven Rivers Regional Medical Center emergency room report for May 16, 2009, confirmed an injury to the right knee and "marked effusion with tenderness to medial aspect of knee."  The Veteran was given priority 4 status, which is described as semi-urgent.  He was promptly given an IV with a narcotic pain reliever, and, although X-ray testing did not reveal an acute fracture or dislocation, he was discharged with diagnoses of ligamentous sprain of the right knee, joint effusion, and degenerative joint disease.  

In this case, there is no question that the Veteran sought treatment at the Seven Rivers Regional Medical Center on May 16, 2009, because he was experiencing worsening pain and swelling of the right knee following an earlier injury.  In interpreting the provisions of 38 U.S.C.A. § 1725, the U.S. Court of Appeals for Veterans Claims (CAVC) has held that the regulation does not require that the treatment a veteran receives from the private facility actually be for an emergent condition.  Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009).  Rather, the CAVC stated, "That portion of the regulation clearly requires only that the Board determine whether, under the circumstances present at the time the veteran sought treatment at the private facility, a prudent layperson would reasonably expect that [his or] her condition was such that delay in seeking treatment would be hazardous to [his or] her health or life."  Id.  Further, the CAVC stated that "the Board's summary dismissal of [the Veteran's] lay statements evidences a disregard for the requirement of section 1725 and § 17.1002 that the Board consider the claimant's state of mind at the time [a Veteran] sought private treatment and evaluate [his or] her actions in light of what a prudent layperson would do under the same circumstances."  Id. at 266.  The CAVC concluded "that both medical and lay evidence may be considered in a prudent-layperson evaluation; however, because neither section 1725 nor § 17.1002 require a medical finding of an emergency, the Board erred in implicitly requiring medical evidence."  Id. at 267 (emphasis added).

The Board finds that the Veteran's reports of worsening post-injury right knee pain and swelling were of such severity so as a prudent layperson would reasonably expect the condition was such that delay in seeking treatment would be hazardous to his or her health.  Moreover, the Veteran stated that he had concerns that the throbbing pain and swelling could lead to a blood clot or indicated that something was torn or broken within the knee.  The Board finds the Veteran's statements that his knee problems were severe in nature to be both competent and credible, and his assessment is also consistent with the emergency room report.  Accordingly, the Board finds that the prudent layperson standard of a medical emergency has been met.

The fact that the Veteran indicated that he could not drive due to his symptoms and arrived via ambulance also suggested the existence of a medical emergency and the non-feasibility of reporting to a VA facility.  The Veteran indicated that the VA Gainesville facility was "75 miles" away, and he had called the Lecanto VA clinic, but there was no 24-hour hotline; instead, the message directed him to immediately dial 911 if there was an emergency.   Nor does it appear that during this emergency room visit that the Veteran stayed beyond which time that he could have been transferred safely to a VA facility that was capable of accepting such a transfer.  Rather, it appears that the Veteran was discharged to his home once his pain was under control and X-rays were taken.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, the Board concludes that the evidence of record is at least in equipoise as to whether the Veteran received emergency treatment at Seven Rivers Regional Medical Center on May 16, 2009.  Accordingly, benefit of the doubt is resolved in favor of the Veteran, and the appeal is granted.


ORDER

Payment or reimbursement for medical expenses incurred May 16, 2009, at Seven Rivers Regional Medical Center is granted.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


